CaSe: 1217-CV-00055-SA-DAS DOC #Z 112-l Filed: 10/17/18 l Of 10 Page|D #Z 775

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

CAMERON ROBINSON PLAINTIFF

VERSUS CIVIL ACTION NO.: 1:17-CV-00055-A-S

CITY OF TUPELO, MISSISSIPPI;

OFFICER KAITLYN WEEKS, in Her Individual Capacity;
and CAPTAIN TIM BELL, in His Off"lcial and

Individual Capacities for Injunctive and

Declaratory Relief Only ` DEFENDANTS

JURY TRIAL DEMANDED

 

SECOND AMENDED COMPLAINT

 

This is an action to recover damages and declaratory and injunctive relief for violation of l

constitutional rights. The following facts support the action: _
l.

Plaintiff CAMERON ROBINSON is an adult resident citizen of 1025 County Road 681,

Saltillo, Mississippi 38866. Plaintiff is African-Arnerican.
2.

Defendant CITY OF TUPELO, MISSISSIPPI (hereinafter “Defendant City”) is a political
subdivision of the State of Mississippi. It may be served With process through its mayor, Jason
Shelton, at 7l East Troy Street, Tupelo, Mississippi 38804.

Defendant KAITLYN WEEKS (hereinafter “Defendant Weeks”) Was a Tupelo police officer
Defendant Weeks has now been terminated for reasons unrelated to this Cornplaint. Defendant

Weeks is sued in her individual capacity.

00330609.WPD

EXH|B|T

 

 

 

CaSe: 1217-CV-00055-SA-DAS DOC #Z 112-l Filed: 10/17/18 2 Of 10 Page|D #Z 776

Defendant TIM BELL (hereinafter “Defen'dant Bell”) is a Captain for Defendant City.
Defendant Bell may be served With process at the Tupelo Police Department. Defendant Bell is head
of the Patrol Division of the Tupelo Departrnent. Because of the qualified immunity doctrine,
Defendant Bell is not liable for damages, and is sued in his individual and official capacities for only
injunctive and declaratory relief.

3.

This Court has federal question jurisdiction under 28 U.S.C. § 1331, and civil rights
jurisdiction under 28 U.S.C. § 1343. All Defendants acted under color of state law. This action is
authorized by 42 U.S.C. § 1983.

4.

On December 5, 2016, Plaintiff and Ashley Weichbrodt left their home with their minor
children buckled into the backseat. Weichbrodt was driving Plaintiff was a passenger in the front
seat. They were leaving for a medical appointment because their minor children were ill.

5.

Shortly after leaving horne, Weichbrodt was stopped by Tupelo Police Officer Sam Guerriere.
Officer Guerriere issued Weichbrodt a warning on the ground that a handicap sticker and necklace
hanging from the car review mirror were an “obstruction of view.” Officer Guerriere also issued
Weichbrodt a ticket for lack of insurance Weichbrodt Was stopped because Defendant Bell, in his
capacity as captain over Patrol, insists upon numerous stops and tickets so as to prove officers are
“working.” This policy by Defendant Bell used to ensure police officers are “working” violates

United States Constitution Arnendrnents Four and Fourteen, because it causes officers to use their

00330609.wPD 2

 

CaSe: 1217-CV-00055-SA-DAS DOC #Z 112-1 Filed: 10/17/18 3 Of 10 Page|D #Z 777

discretion to make stops or issue tickets, which they would not otherwise issue and which they do not
necessarily believe are justified by probable cause.
6.

Defendant Weeks, operating her own police vehicle, then approached Plaintiff and requested
Plaintiff’s identification, which Plaintiff provided. Plaintiff also made statements indicating his
objection to being stopped and asking about the reason for the stop. Plaintiff feared the weather
Would adversely affect his children’s health, and rolled up his window. Defendant Weeks arrested
Plaintiff At deposition, Defendant Weeks claimed that the reason for the arrest was a delay in
obeying the order to roll down his window. Defendant Weeks ordered Plaintiff out of the car,
handcuffed him, and took him to jail all in violation of the First, Fourth, and Fourteenth Arnendrnents
of the United States Constitution.

7.

Plaintiff requested to give his cash to Weichbrodt, so she would have money to pay the

children’s medical bills, but Defendant Weeks refused Plaintiff s request.
8.

Officer Guerriere complained to her supervisor, Sergeant'Brandon Garrett, that Defendant
Weeks had improperly intervened in her stop and had improperly taken Plaintiff to jail. Garrett
relayed the facts concerning Plaintiff’s wrongful arrest to the person in charge of the Tupelo patrol
unit, Defendant Bell. Defendant Bell instructed Sergeant Garrett to leave Plaintiff in jail.

9.
At the Lee County Jail, a Lee County correctional officer took cash from Plaintiff and told

Plaintiff he could be released only upon paying a cash bail bond of $425.00, which includes a

00330609.wPD 3

CaS€Z 1217-CV-00055-SA-DAS DOC #Z 112-1 Filed: 10/17/18 4 Of 10 Page|D #Z 778

“release” fee of $25.00. Plaintiff raised the cash bail bond, paid it to the Lee County Sheriffs
Department, and was released from jail after several hours of incarceration
l 0.

Plaintiff requested that the videotape of the arrest be preserved and notified the court he was
pleading “Not Guilty” by letter of February l, 20l7, attached hereto as EXhibit “A.” Plaintiff also
personally filed a complaint with Captain Bell.

l 1.

When Plaintiff appeared in Tupelo City Court, the City Prosecutor told him the City had
“nothing” on him, and he could go. Subsequently, Plaintiff’s counsel obtained a court’s abstract
stating that the charge was remanded to the file. See Exhibit “B.” Nevertheless, the fact of Plaintiff s
arrest remains a public record.

l v 12.

Plaintiff went to the Lee County Jail in March and requested the return of his cash bond
($425.00) and cash. Plaintiff showed the correctional officer the abstract demonstrating the case was
remanded to the file. The Lee County deputy told Plaintiff that “we do not give back bail mone‘ ,”
but Plaintiff should have received the cash in the mail. Plaintiff’ s cash and cash bond were returned
months after the filing of this suit. The cash was kept by Defendant County because Defendant
County has no appropriate due process procedures for returning cash to detainees. Plaintiff lost his
use of the money, and suffered mental anxiety as result of this Fourteenth Amendment due process
violation.

l 3 .

Plaintiff has suffered mental anxiety as a result of Defendants’ actions.

00330609.WPD 4

 

CaSe: 1217-CV-00055-SA-DAS DOC #Z 112-1 Filed: 10/17/18 5 Of 10 Page|D #Z 779

l4.

Defendants are liable to Plaintiff for the following reasons:

A.

00330609.WPD

Defendant Weeks is liable to Plaintiff for arrest without probable cause in
violation of the Fourth Amendment and detention without probable cause in
violation of the Fourth Amendment to the United States Constitution.
Because of the provisions of the Mississippi Tort Claims Act, Plaintiff makes
a good faith argument that Defendant City is liable for any wrongful acts of
individual officers, even if the City would otherwise not be liable under the
Monell Doctrine.

Defendant City of Tupelo is liable to Plaintiff for unlawful stop, and arrest,
as a result of the City of Tupelo policies which had the foreseeable effect of
causing officers to stop, and/or arrest persons whom they would not
otherwise stop or arrest. The City of Tupelo’s head of police patrol,
Defendant Bell, has corrected or reprimanded officers for failing to give
enough tickets, and has justified failures to promote certain officers because
of the failure to give enough tickets. There exists no mechanism for
protecting citizens from being stopped and/or arrested so officers can meet
the City’s ticket and arrest goals as established as a policy matter by
Defendant City. Incentives for officers to make stops, give tickets, and make
arrests violate the Fourth Amendment’s guarantee against arrests without
probable cause and violate the Fourteenth Amendment’s guarantee against
arbitrary deprivation of liberty. In this case, the initial stop, nor the arrest,
was likely to have been made, except for the City of Tupelo’s policy of
encouraging officers to give tickets or make arrests. This violates the Fourth
Amendment guaranty against of unreasonable seizures;

City of Tupelo policies do not require any suspicious circumstances before
requiring identification, of a vehicle’s passengers. Thus, the policies cause
persons to demand identification arbitrarily, in violation of the Fourth
Amendment. Defendant Weeks’ requiring Plaintiff s identification was not
“reasonably related to the circumstances justifying the stop,” and, thus,
violated the Fourth Amendment. The Court should hold this statute
unconstitutional; v

The City of Tupelo’s policy of encouraging the generation of tickets and
making stops, encourages the City of Tupelo to stop black persons, who are
unusually poor, and unlikely to protest being stopped over trivial offenses.
Defendant City is liable for race discrimination, and Defendant Bell should
be enjoined to cease basing officers’ promotions on the number of tickets
issued or number of stops being made;

 

CaSe: 1217-CV-00055-SA-DAS DOC #Z 112-1 Filed: 10/17/18 6 Of 10 Page|D #Z 780

00330609.WPD

Plaintiffs arrest was in violation of the First Amendment. Specifically,
Plaintiff had protested his being questioned and had protested why Defendant
was seeking to question him. Plaintiff’ s speech and Plaintiff’ s failure to
answer questions by Defendant were proximate contributing causes of
Plaintiffs arrest;

There was no probable cause for the stop of Plaintiff as a matter of law.
Defendant City is liable for the stop because the stop was based upon
“obstruction of view.” There does not exist any non-vague constitutional
statute making it an offense to have an obstructed view. Defendant City’s
policies leave it within the discretion of the officer as to whether to stop a
vehicle and arrest a person or stop or vehicle for “obstruction of view.”
Because there are no constitutional standards as. to what constitutes an
“obstruction of view,” any stop for such an offense is a stop in violation of
the Fourth Amendment. Defendant City’s failure to train officers that they
may not stop a vehicle for “obstruction of view” and its policy of permitting
officers to» stop a vehicle for “obstruction of view” represents a policy of
Defendant City, which caused Plaintiff’ s arrest. Defendant City’s and
Defendant Bell’ s failure to train that officers cannot stop vehicles for such an
offense is also a proximate cause of Plaintiff’s being stopped;

Defendant City has failed to train its officers on the elements of the crime of
failing to obey a police officer, and this failure to train its officers was a
proximate cause of Plaintiff s arrest.

Defendant County has no due process procedures in place for returning a jail
detainee’s cash upon his release from jail. Plaintiff suffered loss of the use
of his cash from the time of incarceration until 0ctober 13 , 2017, when it was
finally returned; and

Defendant City has never trained its officers on the statutory definition of the
offense of breach of the peace by failing to obey an officer. Defendant
Weeks claims that the only element of the offense of failing to obey an officer
is that one failed to obey an officer. Defendant City has not trained its
officers otherwise, and Tupelo police officers all apparently believe that the
only element of the offense is failing to obey the officer. The policy of
Defendant City in failing to train its officers as to the Mississippi Code’s
definition of disorderly conduct by failing to obey an officer was a proximate
cause of Plaintiffs being arrested; and

Defendant County has violated the Fourteenth Amendment by failing to have
in place any due process procedures for the return of an arrestee’s case.

 

CaSe: 1217-CV-00055-SA-DAS DOC #Z 112-1 Filed: 10/17/18 7 Of 10 Page|D #Z 781

REQUEST FOR RELIEF

Plaintiff requests damages in an amount to be determined by a jury, and reasonable attorneys’
fees, costs, and expenses.

Plaintiff requests that Defendants Bell and City be permanently enjoined from treating white
and black persons differently based on race. l

Plaintiff requests a declaratory judgment that Plaintiff’ s arrest was caused by an
unconstitutional failure of Defendant City to train its officers regarding the meaning of offenses of
obstruction of view and disorderly conduct by failing to obey an officer.

Plaintiff requests a declaratory judgment and direction that Defendant City’S files be
amended that this case should have been dismissed, instead of defaming Plaintiff s good name by
remanding it to the file.

Plaintiff requests a declaratory judgment that the Court enjoin Defendants from basing an
officer’s promotion on the number of tickets he or she has written or stops they have made.

RESPECTFULLY SUBMITTED, this the day of , 2018.

 

CAMER()N ROBINSON, Plaintiff

By: /s/.Iim Waide j
Jim Waide, MS Bar No. 6857
waide@waidelaw.com
WAIDE & ASSOCIATES, P.A.
332 North Spring Street
Tupelo, MS `38802-3955
Post Office Box 1357
Tupelo, MS 38802`-1357
(662) 842-7324 / Telephone
(662) 842-8056 / Facsimile

ATTORNEYS FOR PLAINTIFF

00330609.WPD 7

 

CaSe: 1217-CV-00055-SA-DAS DOC #Z 112-1 Filed: 10/17/18 8 Of 10 Page|D #Z 782

CERTIFICATE OF SERVICE

This will certify that undersigned counsel for Plaintiff has this day filed the above and
foregoing with the Clerk of the Court, utilizing this court’s electronic case data filing system
(CM/ECF), which sent notification of such filing to the following:

John S. Hill, Esq.

Mitchell, McNutt & Sams, P.A.
Post Office Box 7120

Tupelo, MS 38802-7120
ihill@mitchellmcnutt.com

lmcmillen@mitchellmcnutt.com

S. Ray Hill, III, Esq.
Clayton Odonnell, PLLC
Post Office Drawer 676
Oxford, MS 38655

rhill@claytonodonnell.com
khill@claytonodonnell.com

Gary L. Carnathan, Esq.
Carnathan & McCauley

Post Office Drawer 70

Tupelo, MS 38802-0070
carnathanlaw@redmagnet.com

Harold E. Pizetta, III, Esq.

Mississippi Attorney General’s Office
Pnc<f~ n'l"“no BGX 220

\.IlB \¢ v,l.l,l\r\v

Jackson, Mississippi 39201
h izz a o.state.ms.us

fhell@ago.state.ms.us

DATED, this the day of , 2018.

/s/ Jim Waide
JIM WAIDE

00330609.WPD` 8

 

 

CaSe: 1217-QV-00055-SA-DAS DOC #Z 112-1 Filed: 10/17/18 9 Of 10 Page|D #Z 783

02-01-2017
io: Tupelo City Cou:rt, 3_16 Court Street'~

'Attention; City Co,urt Administrator, City Prosecutor Richard Babb's And City Court Judge

From:`Cameron Wartari Robinson, Case Nc: 3852114 ,

Re: l\/lotion for Discovery

Dear Sirs; ""N"
l Cameron Robinson am scheduled to appear in your Cou`rt on Feb 9“‘ 2017 at 3230 pm. To answer to

the charge of Disola"eyinga Police Officer. Please be aware that l am pleading NOT Guilty to this Charge
and Request fuxll D_i;_scovery of the Evidence_lntendecl.to be used against.me. including 1. Any and all

_ Written Police Repprts (Arrest reports, Compliant Reports and internal investigation Reports pertaining
to my arrest) 2. An'y police Video (police body camera _recordings, police dash camera recordings, police
radio traffic recordings and private channel police traffic pertaining to my arrest) this information is
requested that l may properly prepare for my defense.

. _ , t _ v .» .

* 1
t

Respectfully Subrn_|`_itted

r`i_‘ ` l - .

rig . ExHiBn'

 

 

 

CaS€Z 1217-C1V.‘-00055-SA-DAS DOC #Z 112-1 Filed: 10/17/18 10 Of 10 Page|D #Z 784

lVlAli/U'l/ZU`] 7/WED 031 31 Plfl

nix 'No. P. 003

 

.r'

 

-.7? f
_,_.~,»

'r
- n
County of Lee '

'- ricker #: AFooaais

Defendant’s lnfdrmation:

sTATiz'“ oF Mis§lssiPiSi" "
ABsTRAcT oF count REcoP;D

TUPELO MUN|CIPAL COURT
316 Court Street, P. O. Bo)( 765
'rupelo, ryis 38302
(552) 841-6515

Agenc.y Cocle: 4107

 

Name: CAMER

on WArAm nosinson

       

     
  
   

SSN:

 

 

Adaress name orarresi~' 1025 ca ssi sALTiLLo, ms areas

Race: BLACK
DOB.

Sex: NlALE

 

   

 

 

Vehicie lnforrnation:

 

l Violaticn‘lnfcr\:`jjation:

-

..~ ___..,

.:..u.:‘; ... .

 

charged with; Disoaevlue PoLlcE oFFicER

l care orviolation: 12/05/2016

 

Arralgnm ent (Pla‘§) Dare: 12/15/2016

 

Trial Date:

 

Charges filed by:;;,-§l<AlTLvN WEEKS - TuPELo PoL\cE DEPARTMENT 2958

 

Plea i-;nrered: wole GuiLTY

judgment of Court: RE|°iRED TO FiLE

 

Se ntencing Jucige`§' .l;i‘-.‘=' WE!R

Frcsecuting Attomey: none

 

Defendant was Fined:

 

Assessments:

 

 

Remarks of the Co'urt:

 

 

§ ' _. Numberss§zzr¢§;;;

Datecl: March l

  
 

j Signed: ,_/ ij _
\Su§€inna;l_aris

WL/l (\ cé/t/)a

' ExHTlBi

   

/ certify that thlsi“_')‘s a true and correct copy of Tupelo Municipdl Court records as recorded in Docket

Title: Deputy Court Clerk

\\\uiim/I///
\\_\\\\ ////
;\\QY.'?§’:. QOZ’///

_~
v

l/
. 4////,
-.O’¢

\`>\\\\\i\i\l£-llll})}///I
;§>0 .

 

/”’f//,, niPe\ `\ ‘
'”/lllmmii\\\\\\‘

 

 

 

 

